12-272
    Singh v. Holder
                                                                                BIA
                                                                          A076 728 530
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 17th day of October, two thousand thirteen.

    PRESENT:
             ROBERT D. SACK,
             RICHARD C. WESLEY,
             PETER W. HALL,
                  Circuit Judges.
    _______________________________________

    RANJIT SINGH,
             Petitioner,

                 v.                                        12-272
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Jaspreet Singh, Jackson Heights, New
                                  York.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Thomas Fatouros,

                                           1
                       Senior Litigation Counsel; Karen Y.
                       Stewart, Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Ranjit Singh, a native and citizen of India, seeks
review of a December 22, 2011, decision of the BIA denying
his third motion to reopen. In re Ranjit Singh, No. A076
728 530 (B.I.A. Dec. 22, 2011). We assume the parties’
familiarity with the underlying facts and procedural history
of this case.

     We have reviewed the BIA’s denial of Singh’s motion to
reopen for abuse of discretion. Ali v. Gonzales, 448 F.3d
515, 517 (2d Cir. 2006) (per curiam). An alien may file
only one motion to reopen and must do so within 90 days of
the agency’s final administrative decision. 8 U.S.C.
§ 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2). Although
Singh’s motion was indisputably untimely because it was
filed more than six years after the agency’s final order of
removal, there is no time limitation if the motion is “based
on changed country conditions arising in the country of
nationality or the country to which removal has been
ordered, if such evidence is material and was not available
and would not have been discovered or presented at the
previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see
also 8 C.F.R. § 1003.2(c)(3)(ii).

     We find no error in the BIA’s conclusion that Singh
failed to demonstrate materially changed conditions that
would excuse the untimely filing, as the record evidence did
not indicate a change in India’s human rights practices but
rather reflected a continuation of poor conditions that
existed at the time of Singh’s merits hearing. See 8 U.S.C.
§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii); Matter of
S-Y-G-, 24 I&N Dec. 247, 253 (BIA 2007) (noting that in
evaluating evidence of changed country conditions, the BIA
“compare[s] the evidence of country conditions submitted

                             2
with the motion to those that existed at the time of the
merits hearing below”); see also See Siewe v. Gonzales, 480
F.3d 160, 167 (2d Cir. 2007) (“Where there are two
permissible views of the evidence, the fact finder’s choice
between them cannot be clearly erroneous.”)(internal
quotation marks omitted).

     Nor did the BIA abuse its discretion in denying
reopening due to Singh’s failure to establish his prima
facie eligibility for relief. See Jian Hui Shao v. Mukasey,
546 F.3d 138, 168 (2d Cir. 2008) (noting that in order to
establish prima facie eligibility for relief in a motion to
reopen, petitioner must show a “‘realistic chance’” of
obtaining relief by “demonstrating that the proffered new
evidence would likely alter the result in her case.”)
(quoting Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir.
2005)). Given Singh’s generalized assertions that he would
be punished or killed by Indian police if removed to India,
the BIA did not err in finding that his fear of future
persecution was speculative. See Jian Xing Huang v. INS,
421 F.3d 125, 128-29 (2d Cir. 2005) (per curiam); Lecaj v.
Holder, 616 F.3d 111, 117 (2d Cir. 2010).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, the pending motion
for a stay of removal in this petition is DENIED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3